Opinion by
Keefe, J.
At the trial the appraiser testifying in behalf of the petitioning company stated that the rayon textile tax has been held not to be a part of the market value, and, further, that the petitioning company has always been regarded by him as a very reputable concern and the truth and honesty of its officers had never been questioned, although he has found them careless at times. A report of the customs agent was received in evidence on behalf of the Government. It appeared from this report that no inquiry was made of the appraiser before entry was made; that the merchandise was appraised in accoid anee with the price appearing on the list .of minimum .prices ¿fixed by the Federation of Japan Pottery Export Association in effect upon the date of exportation; and that the present import manager was of the opinion that the Federation' list was on file at the time of entry in the petitioner’s Los Angeles branch office. From the record the court was of the opinion that the importer had no intention of defrauding the revenue or deceiving the appraiser as to the value of his merchandise. The petition was therefore granted.